Filed 6/17/15 P. v. O’Deal CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C076146

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01312)

         v.

DREMON ROBERT O'DEAL,

                   Defendant and Appellant.




         A jury convicted defendant Dremon Robert O’Deal of three felonies, evading an
officer (high speed chase), unlawful driving or taking of a vehicle, and receiving stolen
property, and two misdemeanors, resisting a peace officer and driving without a license.
The trial court sentenced defendant to two years eight months in state prison.
         On appeal, defendant contends there is insufficient evidence that he was the driver
to support any of the convictions except for the resisting an officer count, and that the
denial of probation was an abuse of discretion. We affirm.



                                                             1
                                      BACKGROUND
       The Crimes
       On February 24, 2013, at approximately 11:30 a.m., Sacramento Police Sergeant
Paul Freeman was in his patrol car when he saw a white BMW make a right turn at an
intersection without stopping at the stop sign. He followed the BMW, activated his light,
and chirped the siren, but the BMW accelerated to 40 miles per hour in a 25-mile-per-
hour zone. Sergeant Freeman could not see the driver.
       Sergeant Freeman activated the patrol car’s overhead lights and sirens and pursued
the BMW through the residential neighborhood. The BMW accelerated to 50 miles per
hour. It crossed into the opposite lane of traffic and ran a stop sign while turning left.
The BMW ran a red light and turned onto Natomas Boulevard.
       The BMW weaved around the moderate traffic at about 90 miles per hour.
Sergeant Freeman reduced his speed when he approached a signal light, as he could not
keep pace with the BMW. The BMW swerved into the right turn lane and drove through
the intersection. The driver soon lost control of the BMW, which spun 180 degrees and
crashed, ending up facing north in a southbound lanes.
       Sergeant Freeman stopped the patrol car and focused on the driver’s side door of
the BMW. A person later identified as Louis Santiago was seen by Sergeant Freeman
exiting the driver’s side rear door, wearing a dark-colored shirt and sporting shoulder
length dreadlocks with blondish highlights on the ends. Two women exited from the
other side of the BMW. Sergeant Freeman also saw defendant exiting from the driver’s
door. He described the driver as wearing a teal T-shirt and a teal beanie.
       Defendant and Santiago ran off and jumped a large cinder block wall and into a
residential neighborhood. Other officers caught them, and Sergeant Freeman identified
defendant as the driver. Later that day, Sergeant Freeman determined that the BMW had
been stolen during a residential burglary in the early morning hours prior to the pursuit.



                                              2
       A DVD of the pursuit taken from the camera in Sergeant Freeman’s patrol car was
played intermittently during his testimony. He assessed the video quality as “[p]oor,”
and it was not shot in high resolution. The People also presented a photograph of
defendant from the day of his arrest, which showed him wearing a teal T-shirt.
       Sentencing
       According to the probation report, defendant was 20 years old at the time of
sentencing. Defendant had prior juvenile adjudications for second degree burglary,
battery with serious bodily injury, misdemeanor vandalism, assault against a custodial
officer, unlawfully taking or driving a vehicle, and assault with a deadly weapon.
Defendant had been raised by family, primarily an aunt, because his mother used drugs.
He graduated from high school and had a one-year-old child with his girlfriend, who was
pregnant with their second child. The probation officer recommended against probation
and in favor of a prison term totaling two years eight months.
       The defense argued for probation based on defendant’s youth, his disadvantaged
background, and his efforts to turn his life around, as shown by letters from himself and
his great-grandmother.
       The trial court denied probation, citing California Rules of Court, rule 4.414(b)(1)1
[prior record of criminal conduct] and (b)(2) [prior performance on probation] and
sentenced him to the middle term of two years for felony evasion and a consecutive
eight-month term for the stolen vehicle offense.




1      Undesignated references to rules are to the California Rules of Court.

                                             3
                                       DISCUSSION
                                              I
       Defendant contends there is insufficient evidence that he was the driver to support
the convictions for evading a peace officer (high speed chase), unlawful driving or taking
of a vehicle, receiving stolen property, and driving without a license. We disagree.
       “To determine whether the prosecution has introduced sufficient evidence to meet
[the reasonable doubt] burden, courts apply the ‘substantial evidence’ test. Under this
standard, the court ‘must review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence -- that is, evidence
which is reasonable, credible, and of solid value -- such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’ [Citations.] The focus of the
substantial evidence test is on the whole record of evidence presented to the trier of fact,
rather than on ‘ “isolated bits of evidence.” ’ [Citation.]” (People v. Cuevas (1995)
12 Cal. 4th 252, 260-261, italics omitted.)
       Defendant claims the video from Sergeant Freeman’s patrol car fatally impeaches
his testimony identifying defendant as the driver. According to defendant, “[w]hat the
video reveals -- again, taken by an in-car camera located very close to Sergeant Freeman
-- is that ‘the driver’ simply cannot be identified. If the video doesn’t show which of the
two men was the driver beyond a reasonable doubt, then Sergeant Freeman’s testimony
cannot do so, either.” Since the convictions for evasion of a peace officer (high speed
chase), vehicle theft, receiving stolen property, and driving without a license are
predicated on defendant being the driver of the stolen BMW, he claims those convictions
must be reversed.
       Defendant’s argument is based on a faulty premise: Sergeant Freeman saw only
what the video showed. Having seen the video, we agree with Sergeant Freeman’s
testimony that it was of very poor quality. The colors are washed out, almost to the point



                                              4
of nonexistence, and the resolution was much poorer than normal human eyesight.2 Also,
the camera does not change its viewpoint, positioned straight ahead down the center of
the patrol car, while Sergeant Freeman testified he focused on the driver’s side door of
the BMW. What Sergeant Freeman saw during his pursuit was not what we (or the jury)
saw in the video.
       “The testimony of a single witness is sufficient to uphold a judgment even if it is
contradicted by other evidence, inconsistent or false as to other portions. [Citations.]”
(In re Frederick G. (1979) 96 Cal. App. 3d 353, 366.) In deciding whether substantial
evidence supports the trial court’s findings, we do not evaluate the credibility of
witnesses; that is within the provenance of the trier of fact. (People v. Breverman (1998)
19 Cal. 4th 142, 162.) “[U]nless the testimony is physically impossible or inherently
improbable, testimony of a single witness is sufficient to support a conviction.”
(People v. Young (2005) 34 Cal. 4th 1149, 1181.)
       The video shows two men running out of the driver’s side of the car, which was
turned around and facing the patrol car. A man wearing lighter colored shorts was closer
to the patrol car, while the man in the dark shirt was further away; both were running
from the car and their paths did not cross. Since the evidence showed defendant wore a
teal shirt while the other male in the car, Santiago, wore a dark shirt, the jury could
reasonably infer defendant exited the car from the driver’s door while Santiago exited
from the driver-side rear door, just as Sergeant Freeman testified.
       Sergeant Freeman’s testimony identifying defendant as the driver is sufficient
evidence by itself. Therefore, we conclude substantial evidence supports the convictions.




2      There is no evidence that Sergeant Freeman had substandard eyesight or any
visual impairment that day.

                                              5
                                              II
       Defendant contends it was an abuse of discretion for the trial court to deny
probation and sentence him to state prison.
       “ ‘All defendants are eligible for probation, in the discretion of the sentencing
court [citation], unless a statute provides otherwise.’ [Citation.] ‘The grant or denial of
probation is within the trial court’s discretion and the defendant bears a heavy burden
when attempting to show an abuse of that discretion. [Citation.]’ [Citation.] ‘In
reviewing [a trial court’s determination whether to grant or deny probation,] it is not our
function to substitute our judgment for that of the trial court. Our function is to
determine whether the trial court’s order granting [or denying] probation is arbitrary or
capricious or exceeds the bounds of reason considering all the facts and circumstances.’
[Citation.]” (People v. Weaver (2007) 149 Cal. App. 4th 1301, 1311, disapproved on other
grounds in People v. Cook (2015) 60 Cal. 4th 922, 939.)
       Defendant identifies various mitigating factors found in rule 4.414 which he
asserts favor probation in this case. He asserts there was no evidence he would not be
willing to comply with the terms and conditions of probation, if granted. (Rule
4.414(b)(3).) Defendant notes the letters to the trial court, from his great-grandmother
and from himself, show he has made major and positive changes in his attitude and life
since becoming a father. His letter to the court also shows defendant’s ability to comply
with the terms and conditions of probation. (Rule 4.414(b)(4).) Defendant claims
probation would help him obtain employment, maintain his family obligations, (rule
4.414(b)(5)) and lessen the adverse consequences of an adult felony conviction. (Rule
4.414(b)(6).) Finally, he ignores the obvious, grave dangers to which he exposed
Sergeant Freeman and the public during his high speed attempt to escape arrest for
driving without a license in a stolen car, to claim there is nothing to suggest he would be
a danger to others if not imprisoned. (Rule 4.414(b)(8).) Defendant concludes the trial



                                              6
court abused its discretion “in not granting probation or even giving genuine
consideration to the factors listed above and moving instead to a state prison alternative.”
       The trial court was aware of the aggravating and mitigating factors related to
defendant. While it addressed only defendant’s criminal record when denying probation,
the trial court explained the other aggravating and mitigating factors related to defendant
and the crimes when imposing the prison term. The trial court did not ignore these
factors in denying probation. Instead, it considered whether to grant probation, a much
simpler question, and reserved the bulk of its explanation for what it determined to be the
closer question, the appropriate prison term to impose.
       Only a single factor is required to justify a denial of probation. (People v. Scott
(1994) 9 Cal. 4th 331, 350, fn. 12.) A trial court may reject or disregard any mitigating
circumstance without stating reasons. (People v. Avalos (1996) 47 Cal. App. 4th 1569,
1583.) Defendant’s extensive criminal record is more than sufficient to justify denying
probation, even for a relatively young person such as himself. That the trial court
analyzed the mitigating factors in the context of choosing the prison term rather than
when denying probation is not an abuse of discretion.
                                      DISPOSITION
       The judgment is affirmed.


                                                          NICHOLSON            , Acting P. J.


We concur:


      ROBIE                 , J.


      MURRAY                , J.




                                              7